Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seibert et al. (US 20170344420 A1).

Seibert discloses: 
8. A method comprising: 
collecting diagnostic data with a diagnostic engine to identify an issue; (fig 1: 115; par 37)

broadcasting the issue identified by the diagnostic engine, via a communication interface connected to a first network, to a plurality of peer devices; (fig 1: 120, 145, 125)

receiving a response from a peer device of the plurality of peer devices, wherein the peer device is connected to a second network; and (par 28: The peer IHS may be configured to initiate a peer remediation broadcast based on a command received by a diagnostic service that has identified a possible failure in the malfunctioning IHS. The peer IHS may also be configured to initiate a peer remediation broadcast based on a locally derived indicator of possible failure in a neighboring IHS, such as the failure of a neighboring IHS to forward a token in a token ring network that links a set of IHSs.) [examiner’s note: first network and second network are interpreted as the same network.]



9. The method of claim 8, further comprising authenticating the peer device based on a consent level between the first network and the second network. (par 25)

10. The method of claim 8, further comprising classifying the issue as a hardware failure, and wherein implementing the solution comprises generating a message to notify a user about the hardware failure. (par 41, 22)

11. The method of claim 8, further comprising classifying the issue as a software failure, and wherein selecting the solution comprises selecting a driver. (par 47)

12. The method of claim 11, wherein implementing the solution comprises automatically installing the driver. (par 47)

13. The method of claim 8, further comprising adding the solution to a local set of troubleshooting solutions. (par 32:  a peer IHS of the same family as the malfunctioning IHS may be configured to store local copies remediation resources that are targeted towards the family of platforms to which the peer IHS and malfunctioning IHS both belong; par 33; par 43)

Seibert discloses: 
14. A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine- readable storage medium comprising: 
instructions to collect diagnostic data with a diagnostic engine to identify a software error; (par 41; fig 1: 115)

instructions to broadcast the software error identified by the diagnostic engine to a plurality of peer devices; (fig 1: 120, 145, 125)

instructions to receive a response from a peer device of the plurality of peer devices, wherein the peer device is connected to a second network; and (par 28: The peer IHS may be configured to initiate a peer remediation broadcast based on a command received by a diagnostic service that has identified a possible failure in the malfunctioning IHS. The peer IHS may also be configured to initiate a peer remediation broadcast based on a locally derived indicator of possible failure in a neighboring IHS, such as the failure of a neighboring IHS to forward a token in a token ring network that links a set of IHSs.)

instructions to implement a solution based on the response. (par 28)

15. The non-transitory machine-readable storage medium of claim 14, further comprising instructions to add the solution to a local set of troubleshooting solutions. (par 32:  a peer IHS of the same family as the malfunctioning IHS may be configured to store local copies remediation resources that are targeted towards the family of platforms to which the peer IHS and malfunctioning IHS both belong; par 33; par 43)

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1.

The following is an examiner’s statement of reasons:
The elements of independent claim(s) 1 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20170344420 A1 do/does not teach or suggest, in combination with the remaining limitations: “a memory storage unit to store a local set of troubleshooting solutions; an administration engine to communicate with a first network, wherein the administration engine is to manage a service subscription; a communication interface to communicate with a peer device, wherein the peer device is part of a second network separate from the first network; an authentication engine to authenticate the peer device to establish a link with the peer device to access a peer set of troubleshooting solutions; a diagnostic engine to collect 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113